884 F.2d 1388Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William H. GLAZEBROOK, Plaintiff-Appellant,v.J. Davis REED, Judge, William Macali, Suzanne Riegel, Cityof Virginia Beach, Defendants-Appellees.Deputy Rouse, Dr. Easton, Sandra Wiese, Jack Dewan, SheriffSmith, W.C. Smith, Danny Grennon, Cindy Farr, Defendants.
No. 87-7276.
United States Court of Appeals, Fourth Circuit.
Submitted July 27, 1989.Decided Aug. 17, 1989.

William H. Glazebrook, appellant pro se.
Guy Winston Horsley, Jr.  (Office of the Attorney General of Virginia), for appellee Reed.
Robert Quentin Harris, (Office of the Attorney General of Virginia), for appellees Macali and Riegel.
D. Arthur Kelsey, (Hunton & Williams), for appellee City of Virginia Beach.
Before DONALD RUSSELL, K.K. HALL, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
William H. Glazebrook appeals orders of the district court dismissing defendants Reed, Macali, Riegel, and the City of Virginia Beach from Glazebrook's civil rights action, and thereafter declining to reconsider the dismissal of these defendants.  Upon review of the record and the briefs we find this appeal without merit and accordingly affirm the orders on the reasoning stated by the district court.*   Glazebrook v. Reed, C/A No. 86-0094-AM (E.D.Va. May 19, 1987;  June 11, 1987).  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


2
AFFIRMED.



*
 As Glazebrook settled his claims against the remaining defendants, the district court's rulings as to them are not a subject of this appeal.  In a "motion to amend and supplement" filed in this appeal, Glazebrook seeks to raise matters outside the scope of this appeal.  That motion is denied